Title: The American Commissioners to Lord North, [6?] June 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: North, Lord Frederick


<Paris, June [6?], 1778: Because of a number of British seamen are now American prisoners, we renew our request for an immediate exchange in Europe. To send men three thousand miles to be exchanged would be an unnecessary addition to their calamities. We have authentic information that a number of Americans have been sent to hard labor in Senegal; this will provoke retaliation unless we can assure Congress that they will be brought back and exchanged. Do not sacrifice the interests of humanity to a claim of sovereignty that you know cannot be maintained.>
